DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to non-provisional patent application filed on October 27, 202. Claim 1-25 are currently pending and have been examined.

Objection of the Claims
Claim 16 is objected because the preamble should be “computer system of claim 15”. Appropriate action is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 19, 2022 has been considered and initialed copy of the 1449 is hereby attached.

Claim Interpretation - Functional Language
Claim 13 includes the following limitations that include “manner of operating the device [that] does not differentiate apparatus claim from the prior art” (see MPEP 2114(II)): “the computer system is configured to: detect …; determine …; perform …”. Claims 15-17 and 23 include the following limitations that include “manner of operating the device [that] does not differentiate apparatus claim from the prior art” (see MPEP 2114(II)): “the computer system is configured to detect …” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114(II)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-12 are directed to a process, claims 13-24 are directed to a machine, claim 25 is directed to product by process.

Claims 1, 13 and 25 are directed to the abstract idea of payment processing analysis which is grouped under mental processes. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 13 and 25 are also directed to the abstract idea of payment transaction processing which is grouped under fundamental economic principles or practices and commercial or legal interactions subgrouping within certain methods of organizing human activity grouping. Claims 1, 13 and 25 recite "detecting, …, an attempt to establish short-range communications”, “determining that no short range communication was received”, “performing an action”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as computer system, a sensor, device, short-range communication module represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of payment processing analysis and payment transaction processing. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of payment processing analysis and payment transaction processing using computer technology (e.g.: processor, see PGPUB ¶ 62). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).

Hence claims 1, 13 and 25 are not patent eligible.

As per dependent claims 3-12 and 15-24, these claims further define the abstract idea noted in claims 1 and 13. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 3-12 and 15-24 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 2 and 14, the dependent claims recites the additional elements of “image capture module”, “a proximity detector” and “accelerometer”. The additional elements are considered to merely add the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea or do no more than generally link the abstract idea to a particular technological environment or field of use when considered for patent eligibility under Prong Two of Step 2A. See MPEP 2106.05(f) & (h). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Moreover, in step 2B, as noted above, the additional elements are also determined to merely add the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and do no more than generally link the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(f) & (h). In addition, the dependent claim include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible.

Signal per se
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se (a computer-readable storage media, first program code, stored on the computer-readable storage media, …). ¶46 of the PGPUB recites “Memory 130 can be any tangible , non - transitory computer readable storage medium such as optical ( e.g. , CD , DVD , etc. ) , magnetic ( e.g. , tape ), flash drive , hard drive , or other memory known in the art”. Other memory known in the art is interpreted as virtual memory which is construed as a signal.

The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 Us. C. § 101, Aug. 24, 2009; p. 2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Lack of Algorithm
The claim 1 recites the following limitations “detecting …’ determining …; performing”. Claims 4, 6, 8-9, and 11 recite “detecting …, providing …”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, Applicant’s specification fails to disclose how an attempt is detected, no short range comm. received is determined, or request or directions are provided (i.e. what hardware structure/entity performs the actions).The specification does not provide support for what entity performs the actions. ¶ 18 of the PGPUB states “a computer system having a processor and a communications subsystem may be configured to …” without stating what entity (whether processor, comm. subsystem, or other device) performs the actions of the above identified method claims. Therefore, one of ordinary skill would not know how Applicant intended the functions of detecting, determining, and providing are performed.

Dependent claims 2-12 are also rejected under 35 USC 112(a) for being dependent on rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 USC 102(a)(1) as being anticipated by US 10163107 B1 (White).

As per claims 1, 13 and 25, White teaches,
detecting, utilizing a sensor associated with the computer system, an attempt to establish short-range communications between a device and a short-range communications module coupled to the computer system (FIG. 1, col. 4, lines 46-47 “The customer attempts to dip the card in an EMV card reader”, col. 5, lines 54-59 “the embodiments can be extended to any other kind of payment hierarchy, such as between NFC and EMV”),
determining that no short-range communication was received by the computer system via the short-range communications module (col. 4, lines 30-33 “when the EMV reader fails to read the chip of an EMV card fails one or more times and the customer or the merchant attempts a magnetic stripe payment instead”),
based on the detecting and determining, performing an action at the computer system (col. 4, lines 58-60 “If the EMV reader fails to read the chip three times in a row, the POS terminal detects a magstripe object reader connected to it… allows the merchant or the customer to swipe the card”).

White also teaches,
a computer readable medium (FIG. 7, item 730),
a computer system (FIG. 1, item 100),
a processor (FIG. 7, item 716),
a communication subsystem (FIG. 7, item 724).

As per claims 2 and 14, White teaches all the limitations of claims 1 and 13. White also teaches,
wherein the sensor is at least one of: an image capture module, a proximity detector, or an accelerometer (col. 28, lines 23-31 “image capture device”).

As per claims 3 and 15, White teaches all the limitations of claims 1-2 and 13-14. White also teaches,
wherein detecting the attempt to establish short-range communications comprises detecting an attempt to position the device proximate the short-range communications module (col. 38, lines 16-42 “The location component(s) 770 tracks the user's mobile device and the merchant point of sale device to push information based on proximity through for example, short-range communication networks, such as Bluetooth, BLE, and NFC technologies”).

As per claim 4 and 16, White teaches all the limitations of claims 1-3 and 13-15. White also teaches,
wherein the detecting the attempt to establish short-range communications comprises detecting motion towards the computer system, motion away from the computer system, or both motion towards and motion away from the computer system (col. 34, lines 1-6 “Motion sensor can include one or more accelerometers configured to determine change of speed and direction of movement of the PPS 700”).

As per claims 5 and 17, White teaches all the limitations of claims 1-4 and 13-16. White also teaches, 
wherein the sensor is the image capture module and the detecting is done by capturing an image at the image capture module and processing the image at the computer system (col. 28, lines 23-31 “Image recognition components may be provided to process the image data. For example, such components can support functionalities including, but not limited to, barcode detection, facial recognition, camera parameter control”).

As per claims 6 and 18, White teaches all the limitations of claims 1 and 13. White also teaches,
wherein the action comprises providing a transaction failure notification (col. 23, lines 44-53 “the PPS generates a technical fallback alert”).

As per claims 7 and 19, White teaches all the limitations of claims 1 and 13. White also teaches,
wherein the device is a payment token (FIG. 1, item 112, col. 10, lines 49-67 “payment objects”),
wherein the attempt to establish short-range communications corresponds to an attempt to perform a payment transaction (FIG. 1, col. 4, lines 46-47).

As per claims 8 and 20, White teaches all the limitations of claims 1 and 7 and 13 and 19. White also teaches,
wherein the action comprises providing a request to use an alternative payment mechanism (col. 13, lines 4-26 “determinations whether to allow magstripe payments”).

As per claims 9 and 21, White teaches all the limitations of claims 1 and 13. White also teaches,
wherein the action comprises providing directions to a location of the short-range communications module (col. 33, lines 1-21 “A separate GPS unit 746 (also referred to as the location component) may be used to determine the location of a merchant or buyer performing a payment transaction using a payment card. The GPS unit may work on any of the protocols mentioned above. The location information may be used to advertise location specific information to the user”).

As per claims 10 and 22, White teaches all the limitations of claims 1 and 7 and 13 and 19. White also teaches,
wherein after a threshold number of attempts to establish short-range communications are detected, the action comprises requesting use of an alternative payment mechanism (col. 20, lines 27-36 “A separate GPS unit 746 (also referred to as the location component) may be used to determine the location of a merchant or buyer performing a payment transaction using a payment card. The GPS unit may work on any of the protocols mentioned above. The location information may be used to advertise location specific information to the user”).

As per claims 11 and 23, White teaches all the limitations of claims 1 and 7 and 13 and 19. White also teaches,
wherein the detecting the attempt to establish short-range communications further comprises detecting a type of payment token being used in the transaction attempt (col. 13, lines 54-67 “message MS1 includes information of a service code and a POS entry code that indicates the type of object”),
wherein the action comprises providing, by the computer system, instructions for establishing short-range communications between the payment token, the instructions differing based on the detected type of payment token (col. 13, lines 54-67 “The PPS 114 can process the transaction as a “true” EMV transaction”).

As per claims 12 and 24, White teaches all the limitations of claims 1 and 13. White also teaches,
wherein the action comprises sending a request to a payment clearinghouse to extend a transaction window (col. 5, lines 5-19 “sends the request to the card issuer, e.g., a bank, for approval, the request indicating that this was a technical fallback transaction. Usually, after a short delay”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692